DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is made in reply to “Pre-Appeal Brief Request for Review” filed November 5, 2021 (“Reply”).  Claims 64 and 66-84 are pending.  Claims 81-84 are withdrawn.
In Office action mailed July 15, 2021 (“Office Action”):
Newly submitted claims 81-84 are directed to an invention that is independent or distinct from the invention originally claimed.
Claim 64 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dureau (US 2004/0073915 A1) in view of Schaffer et al. (US 2002/0104087 A1 “Schaffer 087”) in view of Marshall et al. (US 5,828,420 “Marshall”).
Claim 66 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Dureau, Schaffer 087, and Marshall in view of Mizutome et al. (US 2002/0133815 A1 “Mizutome”).
Claim 67 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Dureau, Schaffer 087, and Marshall in view of Mizutome in further view of Yoshinobu (US 5,606,726).
Claims 68, 69, 71, 76, and 79 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schaffer 725 in view of Nag et al. (US 2014/0059055 A1 “Nag”) in view of Dureau.
Claim 70 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Schaffer 725, Nag, and Dureau in view of Busse
s 72 and 75 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Schaffer 725, Nag, and Dureau in view of Ruiz-Velasco et al. (US 2009/0019488 A1 “Ruiz”).
Claim 73 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Schaffer 725, Nag, and Dureau in view of Naoi et al. (US 2006/0085416 A1 “Naoi”).
Claim 74 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Schaffer 725, Nag, and Dureau in view of Murakami et al. (US 2007/0079333 A1 “Murakami”).
Claim 77 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Schaffer 725, Nag, and Dureau in view of Endoh (US 8,605,639 B2).
Claim 78 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Schaffer 725, Nag, and Dureau in view of Lee et al. (US 2009/0271826 A1 “Lee”).
Claim 80 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Schaffer 725, Nag, and Dureau in view of Furusawa et al. (US 2008/0172696 A1 “Furusawa”).


Response to Arguments
Applicant presents (Reply Page 1, emphasis in original) that “the disclosure of Nag relied on by the Office to allege a teaching or suggestion of, inter alia, independent not prior art.”  Applicant’s argument is persuasive, therefore the rejection of Claim 68 is withdrawn.
Additionally, Applicant presents that the combination of Dureau, Schaffer 087, and Marshall does not teach or suggest the limitations of:
wherein the delivery is configured to, based on the arrangement according to the prescribed scheme, display, at certain locations on a display apparatus associated with the at least one computerized client device, the individual ones of the first plurality of digital content elements according to varying levels of opaqueness, such that a user of the at least one computerized client device can view underlying content displayed on the display apparatus through the individual ones of the first plurality of digital content elements
because “Marshall discloses displaying a single content element (i.e., the program guide, which corresponds to a single program guide output signal) according to a single level of opaqueness at a time” and “nowhere that Applicant can find does Marshall teach or suggest that displaying multiple content elements according to varying levels of opaqueness” (Reply Page 2).
	It is the Examiner’s position that the nature of “displaying multiple content elements according to varying levels of opaqueness” is not claimed in sufficient detail as to preclude the teachings of Marshall.  In particular, Marshall discloses “wherein the delivery is configured to… display, at certain locations on a display apparatus associated with the at least one computerized client device, the individual ones of the first plurality of digital content elements according to varying levels of opaqueness…” by way of interface of Figs. 5-9 providing Video Mix condition according to various levels of 
	Therefore, the Examiner submits that the combination of Dureau, Schaffer 087, and Marshall teach the limitations of Claim 64, as fully addressed in the current Office action.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 64 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dureau (US 2004/0073915 A1) in view of Schaffer et al. (US 2002/0104087 A1 “Schaffer 087”) in view of Marshall et al. (US 5,828,420 “Marshall”).
In regards to Claim 64, Dureau teaches a computerized network apparatus configured to enable delivery of digital content and manage a user profile associated with at least one computerized client device (operations of Broadcast Station 16 for hosting and managing User Profiles 330, as described in [0027]), the computerized network apparatus comprising:

digital processor apparatus in data communication with the data communication interface apparatus (operations of Data Processor 210, as described in [0028]);
data storage apparatus in data communication with the digital processor apparatus, the data storage apparatus having at least one computer program stored thereon, the at least one computer program comprising a plurality of instructions (memory, as described in [0060]), the plurality of instructions configured to, when executed by the digital processor apparatus, cause the computerized network apparatus to:
cause storage of data related to the user profile at a network storage location (Database 230 of Broadcast Station 16 storing User Profiles 330, as described in [0027]), the user profile associated with user identification data (User Profile 330 containing personal information, as described in [0027]), the user profile and the network storage location accessible to the at least one computerized client device based at least on the user identification data (user profile controlled by assess from any device within the system, as described in [0056]); and
		cause delivery of the first list of recommended content to the at least one computerized client device (broadcast service provider can make available to particular viewers the programs which they are most likely to watch, as described in [0039]).

access a plurality of content metadata, each of said plurality of content metadata comprising at least respective content descriptive data for an associated digital content element;
based at least in part on the respective content descriptive data, evaluate individual ones of said plurality of content metadata with respect to user criteria data associated with the user profile;
generate data indicative of a first list of recommended content, the first list of recommended content comprising individual ones of a first plurality of digital content elements having content metadata bearing a prescribed relationship to the user criteria data based at least on the evaluation, the first list of recommended content arranged according to a prescribed scheme; and
update the user criteria data, the update comprising (i) addition of one or more characterizing data derived from metadata associated with at least one content element from a first portion of the first plurality of digital content elements, and (ii) deletion of one or more characterizing data derived from metadata associated with at least one content element from a second portion of the first plurality of digital content elements.
In a similar field of invention, Schaffer 087 teaches a method and system for selectively updating a user profile (Abstract).  Shaffer 087 further discloses:

based at least in part on the respective content descriptive data, evaluate individual ones of said plurality of content metadata with respect to user criteria data associated with the user profile (operations of Program Recommender 300 for implementing Profile Influence Rules 700, as shown in Figs. 3, 7, and described in [0032]);
generate data indicative of a first list of recommended content, the first list of recommended content comprising individual ones of a first plurality of digital content elements having content metadata bearing a prescribed relationship to the user criteria data based at least on the evaluation, the first list of recommended content arranged according to a prescribed scheme (generate set of recommended programs following profile updates from Step 485, as described in [0004,0025]); and
Both Dureau and Schaffer 087 teach similar techniques for customizing the content available to end users.  Schaffer 087 further demonstrates a known technique providing recommended content to end users based on user action data.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the content customization technique of Dureau to include the user action recommendation technique of Schaffer 087 in order to improve the performance of the television program recommender (as Schaffer suggests in [0010]).

wherein the delivery is configured to, based on the arrangement according to the prescribed scheme, display, at certain locations on a display apparatus associated with the at least one computerized client device, the individual ones of the first plurality of digital content elements according to varying levels of opaqueness, such that a user of the at least one computerized client device can view underlying content displayed on the display apparatus through the individual ones of the first plurality of digital content elements.
	In a similar field of invention, Marshall teaches a method and system for providing a video mix program guide (Abstract).  Marshall further discloses:
wherein the delivery is configured to, based on the arrangement according to the prescribed scheme, display, at certain locations on a display apparatus associated with the at least one computerized client device, the individual ones of the first plurality of digital content elements according to varying levels of opaqueness, such that a user of the at least one computerized client device can view underlying content displayed on the display apparatus through the individual ones of the first plurality of digital content elements (interface of Figs. 5-9 providing Video Mix condition according to various levels of opacity, as described in Col. 3 Lines 13-45).
Both Dureau and Marshall teach similar technique for the presentation of available broadcast content by way of an electronic program guide.  Marshall further discloses a known technique for presenting an electronic program guide with varying levels of opacity.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the content presentation technique of Dureau to include .


Claim 66 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Dureau, Schaffer 087, and Marshall in view of Mizutome et al. (US 2002/0133815 A1 “Mizutome”).
In regards to Claim 66, the combination of Dureau, Schaffer 087, and Marshall teach the computerized network apparatus of Claim 64, wherein the plurality of instructions are further configured to, when executed by the digital processor apparatus, cause the computerized network apparatus to:
update the user criteria data, the update comprising (i) addition of one or more characterizing data derived from metadata associated with at least one content element from a first portion of the first plurality of digital content elements (Schaffer 087: Explicit Viewer Profile 500 of Fig. 5 including numerical representations that a user particularly enjoys programing, as described in [0038] and Implicit Viewer Profile 600 of Fig. 6 including positive counts, as described in [0040]), and (ii) deletion of one or more characterizing data derived from metadata associated with at least one content element from a second portion of the first plurality of digital content elements (Schaffer 087: Explicit Viewer Profile 500 of Fig. 5 including numerical representations that a user particularly hates programing, as described in [0038] and Implicit Viewer Profile 600 of Fig. 6 including negative counts, as described in [0040]).

However, the combination does not explicitly demonstrate based on an occurrence of an event, cause the user profile to revert back to a default version thereof, the reversion to the default version comprising removal of the update of the user criteria data, the occurrence of the event comprising an expiry of a prescribed period of time.
In as similar field of invention, Mizutome teaches a method and system for updating and maintaining user profile data at a client device (Abstract).  Mizutome further discloses based on an occurrence of an event, cause the user profile to revert back to a default version thereof, the reversion to the default version comprising removal of the update of the user criteria data (managing a guest user profile within process of Fig. 2 including Deleting User Profile at S225 after a determination of elapsed time at S224, as descried in [0055,0059]), the occurrence of the event comprising an expiry of a prescribed period of time (managing a guest user profile within process of Fig. 2 including Deleting User Profile at S225 after a determination of elapsed time at S224, as descried in [0055,0059]).
.


Claim 67 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Dureau, Schaffer 087, and Marshall in view of Mizutome in further view of Yoshinobu (US 5,606,726).
In regards to Claim 67, the combination of Dureau, Schaffer 087, and Marshall teach the computerized network apparatus of Claim 64, wherein the plurality of instructions are further configured to, when executed by the digital processor apparatus, cause the computerized network apparatus to:
update the user criteria data, the update comprising (i) addition of one or more characterizing data derived from metadata associated with at least one content element from a first portion of the first plurality of digital content elements (Schaffer 087: Explicit Viewer Profile 500 of Fig. 5 including numerical representations that a user particularly enjoys programing, as described in [0038] and Implicit Viewer Profile 600 of Fig. 6 including positive counts, as described in [0040]), and (ii) deletion of one or more characterizing data derived from metadata associated with at least one content element 
Both Dureau and Schaffer 087 teach similar techniques for customizing the content available to end users.  Schaffer 087 further demonstrates a known technique providing recommended content to end users based on user action data.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the content customization technique of Dureau to include the user action recommendation technique of Schaffer 087 in order to improve the performance of the television program recommender (as Schaffer suggests in [0010]).
However, the combination does not explicitly demonstrate based on an occurrence of an event, cause the user profile to revert back to a default version thereof, the reversion to the default version comprising removal of the update of the user criteria data, the occurrence of the event comprising an expiry of a prescribed period of time.
In as similar field of invention, Mizutome teaches a method and system for updating and maintaining user profile data at a client device (Abstract).  Mizutome further discloses based on an occurrence of an event, cause the user profile to revert back to a default version thereof, the reversion to the default version comprising removal of the update of the user criteria data (managing a guest user profile within process of Fig. 2 including Deleting User Profile at S225 after a determination of elapsed time at S224, as descried in [0055,0059]), the occurrence of the event 
Both Dureau and Mizutome teach similar techniques for updating and maintaining user profile data.  Mizutome further discloses a known technique for managing a guest profile including the reversion of the profile after an elapsed time period.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the user profiling technique of Dureau to include the profile reversion technique of Mizutome in order to prevent the storage of a guest user (as suggested by Mizutome in [0062]) thereby reducing storage demands.
However, the combination does not explicitly demonstrate the occurrence of the event comprising a powering-down of the at least one computerized client device.
In a similar field of invention, Yoshinobu teaches a method and system for managing temporary storage at a client device (as introduced in 11:17-22 and shown in Figs. 4-5).  Yoshinobu further discloses the occurrence of the event comprising a powering-down of the at least one computerized client device (data erased upon power cut-off, as described in 12:52-13:5).
Both Mizutome and Yoshinobu teach similar technique for managing device storage including buffered data.  Mizutome teaches a known technique for deleting temporary data after a prescribed period of time.  Yoshinobu further demonstrates a known technique for deleting temporary data upon device power cut-off.  Therefore, the Examiner submits that one of ordinary skill in the art would recognize Mizutome and Yoshinobu to demonstrate similar techniques usable together and substitutable for each 


Allowable Subject Matter
Claims 68-80 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art, including that of Record, fails to teach, suggest, or render obvious the limitations of Claim 68 including:
based on the evaluating, determining at least two of a plurality of digital content elements are comparable in at least one relevance or rating;
based on the determining that the at least two of the plurality of digital content elements are comparable in the at least one of relevance or rating, select one of the at least two of the plurality of digital content elements based on data relating to one or more profitability considerations;
based at least on the evaluating, prioritizing the plurality of digital content elements, the prioritizing comprising prioritizing the selected one of the at least two of the plurality of digital content elements higher than the other one(s) of the at least two of the plurality of digital content elements;
generating data indicative of a data structure indicating the prioritized plurality of digital content elements; and



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086. The examiner can normally be reached Tuesday-Friday 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/PR/Examiner, Art Unit 2426 



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426